Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on 02/08/2021.

The application has been amended as follows: 
Claims 16-22 are added.
Claims 1 and 9 are amended.

1.  (Currently Amended) 	A multirotor aircraft that is adapted for vertical take-off and landing, comprising a fuselage, a tail boom that is provided with a vertical fin, a thrust producing units assembly that is provided for producing thrust in operation, at least one lower wing which comprises a lower wing inboard section that is connected to the fuselage and a lower wing outboard section that forms a lower wing tip, and at least one upper wing which is connected to the vertical fin and which forms an upper wing tip,
wherein the at least one upper wing is joined to the at least one lower wing in a joined-wing configuration,

wherein a second thrust producing unit of the thrust producing units assembly is non-tiltably mounted to the at least one lower wing and provided for generating lift at least during vertical taking-off and landing, the second thrust producing unit being arranged near a trailing edge of the at least one lower wing, 
wherein the at least one upper wing is downwardly inclined by a predetermined negative dihedral angle, and
wherein the at least one upper wing comprises an upper wing inboard section that is connected to the vertical fin and an upper wing outboard section that forms the upper wing tip, wherein the upper wing outboard section is downwardly inclined by the predetermined negative dihedral angle relative to the upper wing inboard section.
	
2.  (Original)	The multirotor aircraft of claim 1, 
wherein the at least one upper wing and the at least one lower wing are interconnected via an intermediate pylon to form the joined-wing configuration, wherein the intermediate pylon is mounted to the upper wing tip and to the lower wing outboard section near the lower wing tip. 

3.  (Original)	The multirotor aircraft of claim 1, 
wherein the at least one lower wing comprises a wing transition region that interconnects the lower wing inboard section and the lower wing outboard section, wherein at least one third thrust producing unit is non-tiltably mounted to the at least one lower wing near the trailing edge of the at 
4.  (Original)	The multirotor aircraft of claim 3, 
wherein a first wing pod is mounted to the upper wing tip for supporting the first thrust producing unit, wherein a second wing pod is mounted to the lower wing tip for supporting the second thrust producing unit, and wherein at least one third wing pod is mounted to the at least one lower wing in the wing transition region for supporting the at least one third thrust producing unit.

5.  (Original)	The multirotor aircraft of claim 1,
wherein the at least one lower wing is a rearward-swept wing, and wherein the at least one upper wing is a forward-swept wing.

6.  (Original)	The multirotor aircraft of claim 1, 
wherein the lower wing outboard section is upwardly inclined by a predetermined positive dihedral angle relative to the lower wing inboard section.

7.  (Cancelled)	

8.  (Cancelled)	

9.  (Currently Amended)	 The multirotor aircraft of claim 1, 
wherein at least one additional thrust producing unit of the thrust producing units assembly is fixedly inclined with respect to a roll axis of the multirotor (1) aircraft for generating forward thrust at least during cruise operation of the multirotor aircraft.

10.  (Original)	The multirotor aircraft of claim 9, 
wherein the at least one additional thrust producing unit is non-tiltably mounted to the at least one upper wing and arranged near a trailing edge of the at least one upper wing.	

11.  (Original)	The multirotor aircraft of claim 9, 
wherein an additional wing pod is mounted to the upper wing for supporting the additional thrust producing unit.

12.  (Original)	The multirotor aircraft of claim 9,
wherein the at least one upper wing is at least approximately V-shaped.

13.  (Original)	The multirotor aircraft of claim 1, 
wherein the lower wing inboard section and the lower wing outboard section delimit a boarding area of the multirotor aircraft.

14.  (Original)	The multirotor aircraft of claim 13,
wherein the boarding area is equipped with at least one boarding step that is adapted to support accessing of a cabin formed within the fuselage, wherein the at least one boarding step is arranged near a leading edge of the at least one lower wing, and wherein the first thrust producing unit defines an associated rotor disc in operation that is arranged at a predetermined safety distance from the at least one boarding step.

15.  (Original)	The multirotor aircraft of claim 1,


16.  (New)	A multirotor aircraft that is adapted for vertical take-off and landing, comprising a fuselage, a tail boom that is provided with a vertical fin, a thrust producing units assembly that is provided for producing thrust in operation, at least one lower wing which comprises a lower wing inboard section that is connected to the fuselage and a lower wing outboard section that forms a lower wing tip, and at least one upper wing which is connected to the vertical fin and which forms an upper wing tip,
wherein the at least one upper wing is joined to the at least one lower wing in a joined-wing configuration,
wherein a first thrust producing unit of the thrust producing units assembly is non-tiltably mounted to the at least one upper wing and provided for generating lift at least during vertical taking-off and landing, the first thrust producing unit being arranged near a leading edge of the at least one upper wing, and 
wherein a second thrust producing unit of the thrust producing units assembly is non-tiltably mounted to the at least one lower wing and provided for generating lift at least during vertical taking-off and landing, the second thrust producing unit being arranged near a trailing edge of the at least one lower wing, 
wherein at least one additional thrust producing unit of the thrust producing units assembly is fixedly inclined with respect to a roll axis of the multirotor aircraft for generating forward thrust at least during cruise operation of the multirotor aircraft, 


17.  (New)	The multirotor aircraft of claim 16, 
wherein the at least one upper wing and the at least one lower wing are interconnected via an intermediate pylon to form the joined-wing configuration, wherein the intermediate pylon is mounted to the upper wing tip and to the lower wing outboard section near the lower wing tip, and
wherein the at least one lower wing comprises a wing transition region that interconnects the lower wing inboard section and the lower wing outboard section, wherein at least one third thrust producing unit is non-tiltably mounted to the at least one lower wing near the trailing edge of the at least one lower wing and provided for generating lift at least during vertical taking-off and landing, the at least one third thrust producing unit being arranged near the wing transition region.

18.  (New)	The multirotor aircraft of claim 17, wherein a first wing pod is mounted to the upper wing tip for supporting the first thrust producing unit, wherein a second wing pod is mounted to the lower wing tip for supporting the second thrust producing unit, and wherein at least one third wing pod is mounted to the at least one lower wing in the wing transition region for supporting the at least one third thrust producing unit,
wherein the at least one lower wing is a rearward-swept wing, and wherein the at least one upper wing is a forward-swept wing, and
wherein the lower wing outboard section is upwardly inclined by a predetermined positive dihedral angle relative to the lower wing inboard section.


wherein the at least one upper wing is joined to the at least one lower wing in a joined-wing configuration,
wherein a first thrust producing unit of the thrust producing units assembly is non-tiltably mounted to the at least one upper wing and provided for generating lift at least during vertical taking-off and landing, the first thrust producing unit being arranged near a leading edge of the at least one upper wing, and 
wherein a second thrust producing unit of the thrust producing units assembly is non-tiltably mounted to the at least one lower wing and provided for generating lift at least during vertical taking-off and landing, the second thrust producing unit being arranged near a trailing edge of the at least one lower wing,
wherein the lower wing inboard section and the lower wing outboard section delimit a boarding area of the multirotor aircraft, and
wherein the boarding area is equipped with at least one boarding step that is adapted to support accessing of a cabin formed within the fuselage, wherein the at least one boarding step is arranged near a leading edge of the at least one lower wing, and wherein the first thrust producing unit defines an associated rotor disc in operation that is arranged at a predetermined safety distance from the at least one boarding step.


wherein the at least one upper wing and the at least one lower wing are interconnected via an intermediate pylon to form the joined-wing configuration, wherein the intermediate pylon is mounted to the upper wing tip and to the lower wing outboard section near the lower wing tip, 
wherein the at least one lower wing comprises a wing transition region that interconnects the lower wing inboard section and the lower wing outboard section, wherein at least one third thrust producing unit is non-tiltably mounted to the at least one lower wing near the trailing edge of the at least one lower wing and provided for generating lift at least during vertical taking-off and landing, the at least one third thrust producing unit being arranged near the wing transition region, and
wherein a first wing pod is mounted to the upper wing tip for supporting the first thrust producing unit, wherein a second wing pod is mounted to the lower wing tip for supporting the second thrust producing unit, and wherein at least one third wing pod is mounted to the at least one lower wing in the wing transition region for supporting the at least one third thrust producing unit.

21.  (New)	The multirotor aircraft of claim 19,
wherein the at least one lower wing is a rearward-swept wing, and wherein the at least one upper wing is a forward-swept wing, and
wherein the lower wing outboard section is upwardly inclined by a predetermined positive dihedral angle relative to the lower wing inboard section.

22.  (New)	A multirotor aircraft that is adapted for vertical take-off and landing, comprising a fuselage, a tail boom that is provided with a vertical fin, a thrust producing units assembly that is provided for producing thrust in operation, at least one rearward swept lower wing which comprises a lower wing inboard section that is connected to the fuselage and a lower wing outboard section that 
wherein the at least one upper wing is joined to the at least one lower wing in a joined-wing configuration,
wherein a first thrust producing unit of the thrust producing units assembly has a propeller with a vertical propeller rotational axis which is non-tiltably mounted to the at least one upper wing and provided for generating lift at least during vertical taking-off and landing, the first thrust producing unit being arranged near a leading edge of the at least one upper wing, and 
wherein a second thrust producing unit of the thrust producing units assembly has a propeller with a vertical  propeller rotational axis which is non-tiltably mounted to the at least one lower wing and provided for generating lift at least during vertical taking-off and landing, the second thrust producing unit being arranged near a trailing edge of the at least one lower wing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Figure 49 of Bevirt (US 9694911 B2) shows a very similar arrangement to the broadest claimed invention of Claim 22 however the front lower wing of Bevirt has all of the propellers along the leading edge of the wing instead of behind the front wing as claimed. There is no reason to move those propellers behind the front wing and essentially into the downwash of the propellers on the rear wing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642